DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. The response cancelled claims 1-20 and included new claims 21-40.  A substitute specification was also submitted and entered. 
Drawings
The replacement drawings (Figures 1-10, 12, and 13- 11 pages) were received on 11/18/2021.  These drawings are acceptable in part. Figures 12 and 13 are not acceptable in that Figure 13 is not disclosed in the substitute specification of 11/18/2021 and Figure 12 doesn’t include any reference numbers indicating which features of the shorts are intended to be shown. It is noted that each of the replacement drawing sheets is sequentially numbered 1-11 such that it doesn’t appear that any of the pages have been misplaced or inadvertently removed from the submission and the last two pages of the drawing sheets are labelled as 10/11 for Figure 12 and 11/11 for Figure 13.  Figure 11 is missing from the replacement drawings. 
The replacement drawings (11 pages, Figures 1-12) of 12/7/2021 have been received and replace the drawings of 11/18/2021. 
The drawings are objected to because Figures 6 and 7 show an inside-out view of the shorts with interior pockets 7 on inner layer/liner 6 and includes two incidences of reference number “6” (denoted by the specification as inner layer); however, the “6” nearer to the top of each page actually points to the outer surface of the outer layer (no reference number provided in the specification) and not to the inner layer.  It appears that this “6” should be outer layer “14”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph 3 discloses the interior vertical side hip pockets sewn several inches below the waistband.  The paragraph numbers from the previously entered specification of 8/30/2019 are inconsistent with those of the substitute spec of 11/18/2019. For example, Paragraph 5 has been entirely replaced by the newly added text without proper marking showing the previous text of 
Note that every effort has been made to reconcile the content of the substitute specification with the previously filed substitute specification of 8/30/2019 (indicated in the NF Office Action of 2/17/2021 as entered by the examiner).  However, as noted above, the paragraph numbers are inconsistent with those of the previously filed substitute specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of 35 U.S.C. 112(b):



Claims 26-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26, lines 3-4 recite “and where the inner layer and outer side, an inner side, and an inner layer bottom”. There appears to be missing text here in that it’s not clear what is being claimed. Is this recitation intended to claim that the inner layer has an outer side, inner side, and an inner layer bottom? The claim will be interpreted accordingly; however, correction is requested. Claim 27 is unclear in that the scope of “around” is indefinite and undefined such that the metes and bounds of values encompassed by “around two times larger than the pocket width” is unknown.  This limitation is considered as met by values below two times, two times, and above two times. Also for claim 27, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “the pocket height is greater than the pocket width”, and the claim also recites “the pocket height is around two times larger than the pocket width” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 28 lacks antecedent for “the inner layer section” in that claims 26 and 27 recite “inner layer”.  Also, claim 28 recites limitations to the “inner layer section” as a “seamless, knitted boy short underwear consisting of an inner layer outer surface….inner layer lower end terminates at an intersection of a lower torso…”. Since claim 26 previously recites the garment comprising an inner layer, 
For claim 29, the limitations “each of the one or more pockets has a pocket height and a pocket width, and where the pocket height is greater than the pocket width” is redundant in that claim 27 previously recites these limitations.  Claim 29 further recites “where each of the two pocket sections consist of a pocket defined on its sides by a pocket front, a pocket back, two pocket sides, and a pocket bottom, where the pocket front and pocket back are approximately 7 inches long and approximately 4 inches wide, and where the pocket front and pocket back are sewn to the inner layer inner surface, where the top space is ½” and the bottom space is 1 ¾”- this phrase appears to further define the “each of the two pocket sections” as associated with the outer portion as in claim 28; however, the phrase then recites the pocket front and pocket back are sewn to the inner layer inner surface. The inner layer inner surface is previously claimed in claim 26 as having one or more pockets sewn to the inner side of the inner layer and the specification, including drawings, doesn’t provide support for the outer layer as having pockets and only the inner layer has pockets thereon. Therefore, it’s not clear what is being set forth and these limitations are considered redundant. For claim 36, the recitation of “two pocket sections” is unclear in that claim 29 previously recites “one or more pockets” as well as “the two pocket sections” and appears to use these descriptions of the pockets interchangeably. Claim 36 is interpreted as reciting redundant limitations to the one or more pockets on the inner layer as discussed with regard to claim 29.  
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 36-40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 36 recites “..where the inner layer upper end and the inner layer lower end terminates at an intersection of a lower torso between two legs of a wearer..”. A suggested revision: “where the inner layer upper end and the inner layer lower end is configured to terminate at an intersection of a lower torso between two legs of a wearer”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, and 26 are rejected under 35 U.S.C. 102a(1) as being anticipated by Baiany (U.S. 2017/0258158). Baiany discloses the invention as claimed. Baiany teaches a garment (fig.2E) for exercising, walking, running, golfing, hiking, traveling, or jogging consisting of: an outer layer 210, an inner layer 230, and a waistband 220, where the outer layer and the inner layer are connected to a waistband bottom of the waistband (par.230), and where the inner layer has an outer side, an inner side, and an inner layer bottom, where there are one or more pockets 250 sewn onto the inner side of the inner layer (paragraphs 30 and 31), where each of the one or more pockets has a pocket bottom, two pocket sides, and a pocket opening, where the pocket bottom and the two pocket sides are stitched to the inner side of the inner layer, where there is a bottom space between the pocket bottom and the inner layer bottom, and there is a top space between the pocket opening and the waistband bottom (see slanted pocket opening as in Fig.2A such that there is a top space between the pocket opening and waistband bottom). Paragraph 26 discloses that a pocket may include coupling mechanism 150 including one or more regions of stitching at one or more locations of the pocket (along a boundary or perimeter region of pocket 140). Figure 2A shows the pocket has a pocket height that is greater than a pocket width. The inner layer 230 has an inner layer length, and where the inner layer length is less than the outer layer length as shown in Fig. 2A, with inner layer length shown as being less than outer layer length.  For claim 26, Baiany teaches a garment (Fig.2E) for exercising, walking, running, golfing, hiking, traveling, or jogging comprising: an outer layer 210, an inner layer 230, and a waistband 220, with the outer layer and the inner layer are connected to a waistband bottom of the waistband, and where the inner layer and outer side, an inner side, and an inner layer bottom, where there are one or more pockets 250 sewn into the inner side of the inner layer, where each of the one or more pockets has a pocket bottom, two pocket sides, and a pocket opening, where the pocket bottom and the two pocket .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baiany in view of Gordon et al. (U.S. 2016/0331053). Baiany discloses the invention substantially as claimed but doesn’t teach the pocket height is around two times larger than the pocket width, where the outer layer has an outer layer length, or the pocket height is 6 ½” and the pocket width is 3 ½” or the pocket height is 6 3/4” and the pocket width is 3.1”. Gordon teaches a shorts garment with a pocket 140 sized to hold an iPhone or a Samsung Galaxy and the pocket length between 3.75 inches and 8 inches and a width between 2.5 inches to about 5.0 inches. Gordon’s ranges for the pocket dimensions completely encompasses the claimed ranges such that the claimed range is taught with sufficient specificity by Gordon and a prima facie case of obviousness exists. See in re Wertheim, 541 F.2d 257, 191 USPQ 90 in re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baiany’s pocket to have the claimed length and width values within the claimed ranges in that Gordon’s pocket values are disclosed as sized to fit a cell phone or various cell phone brands of known, defined dimensions. It is noted that a point along the pocket opening could be selected such that the top space between the pocket opening and waistband bottom is between ¼” and ¾”, this value not considered as patentably significant to the utility of the pocket. Baiany’s bottom space is minimal as shown in Fig. 2A and appears to be within the range of 1” and 2”. Further, one of ordinary skill could have arrived at the claimed range based upon the desired depth for the pocket since the utility of the pocket is not affected by the bottom space dimension. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baiany to provide the pocket such that the top . 
Claims 28-34 and 36-40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Baiany in view of Gordon as applied to claim 26 above, and further in view of Lomax ‘531, Towner ‘132, Puzzo ‘846, and Fisher ‘232. Baiany discloses the invention substantially as claimed, including the outer portion is a short and the outer portion has an outer section length and the outer section length extends below the lower edge of the inner layer section and is adapted to extend above a foot of a wearer.  Baiany, as modified by Gordon, teaches the limitation of claims 30 and 31 to the ranges encompassing the claimed values for pocket height as 6 ½” and width as 3 ½”or height is 6 ¾” and width is 3.1”. For claim 29, as best understood, Baiany, as modified by Gordon and discussed above, teaches the pocket front and back are approximately 7 inches long and approximately 4 inches wide, and the pocket front and pocket back are sewn to the inner layer inner surface, where the top space is ½” and the bottom space is 1 ¾”. Baiany teaches the outer portion 210 consists of an outer surface and an inner surface, a front, a back, and two sides and a waistband section 220, two pocket sections 250; and an inner layer section 230, where the waistband section 220 consists of an elasticized waistband (par.24 discloses the band 120 may be elastic and stretchable) with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom (the waistband inherently has an outer face, inner face, top and bottom), and par.24 discloses the band can include a closure mechanism such as a zipper, buttons, or lace-up closure but doesn’t provide details of a specific structural relationship between the band and closure mechanism. Baiany doesn’t teach where there is a gap between the waistband outer face and the waistband inner face, and where there are two eyelet holes in the waistband inner face, and a continuous interior drawstring cord, where the continuous interior drawstring cord is non-elasticized, and where the continuous inner drawstring cord has two drawstring end sections and a drawstring middle section, and where the drawstring middle section is located in the gap, and where the .
For claim 28, Lomax teaches a garment 300 with a waistband section (Fig.7D) comprising an elasticized waistband 100 (disclosed as formed by elastically resilient material) with an outer face 101, inner face 103, top and bottom and a gap 106 between the outer and inner face, and two eyelet holes 108 in the 
Further to claim 28, Puzzo teaches pants/trousers with two lines of reflective material positioned along the hip seams/outseams 104,106 of the pants (par.22). Puzzo’s pants include hems 108 but doesn’t explicitly disclose lines of reflective material sewn on each of the hems. However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants’ exterior and par.22 discloses the reflective material may extend from the top of the waistband to the bottom of the leg/cuff, with the cuff including the hem on each leg. The reflective material is disclosed as allowing for better visibility at night and one of ordinary skill would have recognized the benefits of modifying Fisher to provide reflective material sewn on each of the two hems and into each of the two hip seam intersections for the user’s safety. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Baiany to provide four lines of reflective material sewn into each of the hems and into each of the hip seams in that Puzzo teaches the reflective material improves visibility of the wearer at night.
Further to claim 28, Baiany’s inner layer 230 is disclosed as form-fitting and formed from stretchable fabric but isn’t disclosed as a seamless, knitted “boy short” underwear. Baiany’s inner layer is considered equivalent to a “boy short” in that is shorts disclosed as form-fitting. Fisher teaches a device 100 (may be shorts, pants, capris (equal to a ¾ length pant), and tights as in par.21) that may be worn or used for exercising, walking, running, traveling, golfing, hiking, or jogging consisting of an outer portion 110 with a waistband section 118, two pocket sections 130,210, and an inner layer section 116, wherein the inner layer section is a seamless (par.20) “boy short” style underwear consisting of an inner layer outer In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baiany such that the outer layer length is at least two inches longer or between 1.5 and 2.25 inches longer than the inner layer length so that the inner layer isn’t visible and is unlikely to be exposed during movement of the wearer’s legs. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Baiany in view of Gordon and Lomax ‘531, Towner ‘132, Puzzo ‘846, and Fisher ‘232 as applied to claims 28-34 above, and further in view of Ostashevich et al. (U.S. 2019/0320747). Baiany discloses the invention substantially as claimed but doesn’t teach the hem is a scalloped hem. Ostashevich et al. teaches a pant with an inner layer formed with a scalloped hem (Figure 6 and 7). This type of hem is known in the garment art as providing a desired aesthetic to a lower edge. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baiany’s hem to form as a scalloped hem in that Ostashevich teaches a scalloped hem is known in the art as a common finishing configuration.
Response to Arguments
	Applicant has not submitted remarks as to the rejections of the previous final Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732